DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for both a first compartment and a lubricant application chamber and thus it constitutes new matter. Regarding claim 1, 9, there is no support in the original disclosure for a wall defining an opening sized to receive a portion of the catheter assembly.  It is noted that a perimeter wall is described in the original disclosure but there is no opening in the perimeter wall.  It is further noted that a barrier is disclosed in the original disclosure having an opening sized to receive a portion of the catheter assembly; however, the barrier is not described as a wall.  Regarding claim 3, no support for the wall separating the first compartment from the second compartment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recite both a first compartment and a lubricant application chamber.  It is unclear whether the two are separate as recited in the claims or if the first compartment is the lubricant application chamber as described in the original disclosure.  Clarification of the scope of the claims is required.  Regarding claim 9, “the protrusion of the first compartment between the first container and the second container” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-5, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,012,586 to Misra in view of US 2006/0009742 to Solazzo and US Patent No. 5,242,398 to Knoll et al. (Knoll) and US Patent No. 4,085,845 to Perfect.
Regarding claim 1, Misra discloses a medical procedure kit (10, Fig 1) that can be used in a catheterization (abstract), the kit comprising a tray (50) defining at least a first compartment (90) and a second compartment (88), the second compartment bounded by a portion of the perimeter wall and a second compartment base member of the single level tray (Figs 2-3), a first container (syringe, col. 5, ll. 50-55) disposed in the first compartment of the single level tray, a second container (second syringe, col. 5, ll. 50-55) disposed in first compartment of the single level tray, the second container being a syringe and configured to be manipulated to discharge jelly from the second container to a lubricant application chamber (78) within the tray since it has the structure as recited, a catheter (catheter, col. 5, ll. 25-30) assembly disposed within the second compartment of the tray.  Misra does not explicitly teach the first container containing inflation fluid and second container containing lubricating jelly.  However, Solazzo discloses a catheterization kit (Fig 1) comprising a first container (110) syringe holding inflation fluid and a second container (140) holding lubricant fluid.  One of ordinary skill in the art would have found it obvious to incorporate such a lubricant and inflation fluid to the syringes of Misra as suggested by Solazzo in order to facilitate catheterization using the Misra kit.  The modified Misra does not teach the catheter assembly having the structure as recited.  Knoll discloses a catheter assembly (Fig 7) comprising a Foley catheter (22), a fluid receptacle (68) and a tube (70) coupling the Foley catheter to the fluid receptacle.  One of ordinary skill in the art would have found it obvious to substitute the catheter of Misra with a urinary catheter assembly as taught by Knoll in order to facilitate a urinary catheterization procedure since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Misra does not teach the placement of the catheter assembly within the compartment such that the fluid receptacle was between the base member and Foley catheter.  However, one of ordinary skill in the art would have found it further obvious to try different placement orientations of the catheter within the Misra compartment such that the fluid receptacle was between the base member and catheter in order to facilitate storage and retrieval of the catheter since there are only a finite number of identified, predictable combinations that a catheter can be placed within a compartment.  KSR, 550 U.S. at ___,82 USPQ2d at 1396.  The modified Misra further does not teach the perimeter wall defining an opening sized to receive a portion of the catheter assembly passed outside of the second compartment.  However, Perfect discloses a tray (Fig 2) and in particular discloses opening (20, 21) on the perimeter wall of the tray leading to compartments (5, 6) for giving ready access to the compartments.  One of ordinary skill in the art would have found it obvious to incorporate an opening in the wall of the modified Misra tray as suggested by Perfect in order to give ready access to the compartments (Perfect, col. 3, ll. 45-50).
Regarding claim 4, Misra further discloses the tray including a protrusion (17) configured to limit movement of the first or second container within the tray.
Regarding claim 5, Misra further discloses second container being a syringe (col. 5, ll. 50-55).
Regarding claim 8, Misra further discloses the tray defining a top opening through the compartments can be accessed and the kit further having a wrap about the tray to cover the top opening (col. 6, ll. 64-65).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Solazzo, Knoll, Perfect and US Patent No. 4,811,847 to Reif et al. (Reif).
Regarding claim 6, the modified Misra teaches the kit of claim 1 but does not explicitly teach the inflation fluid to be sterile water.  However, Reif discloses a urinary catheter package (Fig 1) and in particular discloses that it was known in the art to incorporate inflation fluid (4) and lubricating jelly (16) in the package for facilitating catheterization, the inflation fluid being sterile water (Reif, col. 5, ll. 10-15).  One of ordinary skill in the art would have found it obvious to substitute the inflation fluid of the modified Misra with sterile water as suggested by Reif in order to inflate the catheter since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).    Furthermore, the modified Misra discloses the first container being a syringe configured to be connected to the catheter such that sterile water can be conveyed to inflate the balloon.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra, Solazzo, Knoll, Perfect and Applicant Admitted Prior Art (AAPA).
Regarding claim 7, the modified Misra teaches the kit of claim 1 except for the structure of the catheter having an anti-reflux device attaching tube to fluid receptacle.  However, since applicant does not challenge the official notice, applicant admits that such catheter assembly was known in the art to have anti-reflux device connecting tube to fluid receptacle and it would have been obvious to one of ordinary skill in the art to incorporate such a device to the Misra kit to facilitate catheterization.

Claims 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Solazzo, Knoll, US 2006/0264822 to Nagamatsu and Perfect.
Regarding claim 9, Misra discloses a medical procedure kit (10, Fig 1) that can be used in a catheterization (abstract), comprising a tray (50) defining a first (90) and second compartment (88), the second compartment (88) bounded by at least a portion of a wall and a base member (Figs 23), a first container (syringe, col. 5, ll. 50-55) disposed in the first compartment of the tray, a second container (second syringe, col. 5, ll. 50-55) disposed in first compartment of the tray, the second container being a syringe and configured to be manipulated to discharge jelly from the second container to the first compartment since it has the structure as recited, a catheter (catheter, col. 5, ll. 25-30) assembly disposed within the second compartment of the tray.  Misra does not explicitly teach the first container containing inflation fluid and second container containing lubricating jelly.  However, Solazzo discloses a catheterization kit (Fig 1) comprising a first container (110) syringe holding inflation fluid and a second container (140) holding lubricant fluid.  One of ordinary skill in the art would have found it obvious to incorporate such a lubricant and inflation fluid to the syringes of Misra as suggested by Solazzo in order to facilitate catheterization using the Misra kit.  The modified Misra does not teach the catheter assembly having the structure as recited.  Knoll discloses a catheter assembly (Fig 7) comprising a Foley catheter (22), a fluid receptacle (68) and a tube (70) coupling the Foley catheter to the fluid receptacle.  One of ordinary skill in the art would have found it obvious to substitute the catheter of Misra with a urinary catheter assembly as taught by Knoll in order to facilitate a urinary catheterization procedure since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  The modified Misra does not teach the placement of the catheter assembly within the compartment such that the fluid receptacle was between the base member and Foley catheter.  However, one of ordinary skill in the art would have found it further obvious to try different placement orientations of the catheter within the Misra compartment such that the fluid receptacle was between the base member and catheter in order to facilitate storage and retrieval of the catheter since there are only a finite number of identified, predictable combinations that a catheter can be placed within a compartment.  KSR, 550 U.S. at ___,82 USPQ2d at 1396.  The modified Misra does not teach the first compartment including a protrusion between the first and second container to help prevent movement of the first and second container within the compartment.  However, Nagamatsu discloses a tray (Fig 8) and in particular discloses a protrusion (66) between first and second containers (2, 3, Fig 11) to help prevent movement of the containers within the compartment.  One of ordinary skill in the art would have found it obvious to incorporate a protrusion to the modified Misra as suggested by Nagamatsu in order to hold the syringes in place.  The modified Misra further does not teach the perimeter wall defining an opening sized to receive a portion of the catheter assembly passed outside of the second compartment.  However, Perfect discloses a tray (Fig 2) and in particular discloses opening (20, 21) on the perimeter wall of the tray leading to compartments (5, 6) for giving ready access to the compartments.  One of ordinary skill in the art would have found it obvious to incorporate an opening in the wall of the modified Misra tray as suggested by Perfect in order to give ready access to the compartments (Perfect, col. 3, ll. 45-50).

Regarding claim 10, Misra further discloses the tray defining a top opening through the compartments can be accessed and the kit further having a wrap about the tray to cover the top opening (col. 6, ll. 64-65).
Regarding claim 11, Misra further discloses first and second container being a syringe (col. 5, ll. 50-55).
Regarding claim 12, the modified Misra teaches the kit of claim 11 but does not teach first syringe shallower than second syringe.  However, Nagamatsu further discloses first syringe (4) shallower than second syringe (3) (Fig 2).  One of ordinary skill in the art would have found it obvious to arrange the first syringe shallower than the second syringe as suggested by Nagamatsu to accommodate for different size syringes.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Solazzo, Knoll, Nagamatsu and Perfect and AAPA.
Regarding claim 13, the modified Misra teaches the kit of claim 9 except for the structure of the catheter having an anti-reflux device attaching tube to fluid receptacle.  However, since applicant does not challenge the official notice, applicant admits that such catheter assembly was known in the art to have anti-reflux device connecting tube to fluid receptacle and it would have been obvious to one of ordinary skill in the art to incorporate such a device to the Misra kit to facilitate catheterization.

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a wall defining an opening sized to receive a portion of the catheter assembly.  However, applicant does not describe such a wall in their original disclosure.  Applicant describes a perimeter wall and a separate barrier having an opening in their original disclosure but this does not provide support for a wall defining an opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735